Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 10, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159857(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LINDA RIVERA,                                                                                        Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                    SC: 159857                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 341516
                                                                    Saginaw CC: 16-031756-NZ
  SVRC INDUSTRIES, INC.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on June 16, 2020, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 10, 2020

                                                                               Clerk